DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
 Response to Amendment
This Office Action is in response to the Amendment filed 27 April 2022. Claim(s) 1-13 are currently pending. The Examiner acknowledges the amendments to claim(s) 1-3, 8 and 13.

 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
locking mechanism in claims 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-12 include a preamble “A system” for which there is no antecedent basis. It is noted that claim 1 recites a retrieval system and a gastric residence system. However, the claim would remain indefinite since it would not be clear which system is being cited. For the purposes of art rejection, the 
Claim 5 recites the limitation "the binding component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 2010/0094116A1) in view of Maloney (US 2009/0112248A1) and Garay (US 4,925,446, “Garay”).
Regarding claim 13, Silverstein discloses a retrieval system including a flexible component in the form of a tube (114; [0133]). A second magnetic component in the form of a magnet (116) that is associated with an end portion of the flexible component (Fig. 10). It is noted that associated with is interpreted as being used with, connected to, related to or accompanied with. A sensor (118; [0134]) is associated with an end portion of the flexible component. The retrieval system is capable of passing through an endoscopic tube (Fig. 57). However, Silverstein does not disclose that the flexible component is polymeric or that the system is capable of binding, via the second magnetic component to a gastric residence system. 
In the same field of endeavor, which is nasogastric tubes, Maloney teaches a nasogastric tube that is formed of a flexible polymeric material [0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tube of Silverstein of a flexible polymeric material, as taught by Maloney, for the predictable result of providing a material with the flexibility to maneuver through the nose or throat into the esophagus. 
In the same field of endeavor, gastrointestinal devices, Garay teaches a naso-gastric tube (15) that is capable of being inserted through the mouth and esophagus into the stomach to deliver a gastric residence system (10). The gastric residence system includes an inflatable member (11), valve (21) and an inflation tube (12; C3:L63-67, C4:L14-20, C5:L4-10). The inflatable member is capable of having a first deflated configuration and an inflated second configuration. The valve of the inflation tube may be magnetically retrieved to deflate the inflatable member to prepare for removal (C5:L51-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first magnetic component of the combination of Silverstein and Maloney with the magnetic capability of binding to the valve of the inflation tube of Garay, to provide means for a smooth withdrawal of the device from a gastric lumen. 
The combination of Silverstein, Maloney and Garay as discussed above discloses a method of retrieving the gastric residence system located internal to a subject including the flexible polymeric component (114; [0133]; Silverstein/[0023;Maloney]) having a first magnetic component that is associated with an end portion and administered transesophageally [0132; Silverstein]. A sensor (118; [0134]; Silverstein) associated with an end portion of the flexible polymeric component determines a distance between the first magnetic component and the gastric residence system [0154; Silverstein]. A snare to grasp a gastric residence system (108) would not be necessary due to the mutually attractive magnets (Silverstein; Fig. 17). Interlocking the end portion of the flexible polymeric component with the gastric residence system with a locking mechanism (interlock) that is associated with an end portion of the flexible polymeric component and gastric residence system assures that the magnets stay coupled [0156; Silverstein]. Interlock is defined as overlapping or fitting together of projections and recess (google dictionary). The gastric residence system of the combination of Silverstein, Maloney and Garay is removed, transesophageally, from the location internal to the subject [0155-0159]. The combination of Silverstein, Maloney and Garay discloses that the gastric residence system includes an inflatable member (11; Garay), valve (21) and an inflation tube (12; C3:L63-67, C4:L14-20, C5:L4-10; Garay). The inflatable member has a first deflated configuration and an inflated second configuration that is different from the first deflated configuration. The valve of the inflation tube is magnetically retrieved via the locking mechanism to deflate the inflatable member to prepare for removal (C5:L51-56; Garay). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 with respect to the combination of Caillouette and Garay not teaching a first elongated configuration when the gastric residence system is bound to the retrieval system and a second coiled configuration when the gastric residence is in contact with the retrieval system, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1 with respect to the combination of Silverstein, Maloney and Garay not teaching a first elongated configuration when the gastric residence system is bound to the retrieval system and a second coiled configuration when the gastric residence is in contact with the retrieval system, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed 27 April 2022, with respect to claims 10-12 citing the combination of Silverstein, Garay, Maloney and Kalloo have been fully considered and are persuasive in light of the amendment clarifying that a first elongated configuration when the gastric residence system is bound to the retrieval system and a second coiled configuration when the gastric residence is in contact with the retrieval system .  The rejection has been withdrawn. 
Applicant's arguments filed 27 April 2022 with respect to claim 13 have been fully considered but they are not persuasive since claim 13 does not clarify that the gastric residence system has a first elongated configuration when bound to the retrieval system and a second coiled configuration when the gastric residence is in contact with the retrieval system. Respectfully, claim 13 recites that the gastric residence system includes a first configuration that is different than the second configuration. The Examiner suggests that claim 13 be amended to clarify the second coiled configuration to distinguish over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ========================.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771